Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2022 was filed after the mailing date of the Non-Final Office Action on 5/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	The objection to the specification set forth to the Non-Final Office action mailed on 5/11/2022 has been withdrawn because of the amendment to the specification filed on 8/11/2022.
4.	The interpretation of claims 1-2 under 5 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph set forth to the Non-Final Office action mailed on 5/11/2022 has been maintained.

5.	Applicant’s arguments, see remarks page 5-9, filed 8/11/2022, with respect to the rejection(s) of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter “Lee’’) in the US Patent Application Publication Number US 20100239237 A1 in view of Jansen et al. in the US Patent Application Publication Number US 5691965 A have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8-9, regarding the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Hereinafter “Lee’’) in the US Patent Application Publication Number US 20100239237 A1 in view of Jansen et al. in the US Patent Application Publication Number US 5691965 A, that, “Considering the disclosure of Lee and the above structure, Lee does not teach or suggest the claimed optical-reflector and its associated claimed features.
Furthermore, the alleged carrier 130 of Lee is NOT located in front of the lens 120 based on the optical axis, and the alleged carrier 130 of Lee is NOT configured to rotate based on a first direction perpendicular to an optical axis or a second direction perpendicular to the first direction and the optical axis (Remarks-Page 8).
Jansen et al. does not cure the deficiency of Lee.
The coil of Jansen is for the purpose of magneto-optical recording, and coil moves the magnet body from one stop position to another stop position so that it is not related to the claimed carrier.
Since Lee in view of Jansen does not teach or suggest all the clamed features, clam 1 as amended and its dependent claims are not obvious over the prior art.
Withdrawal of the rejection is respectfully requested (Remarks-Page 9).”
Examiner Response:
Applicant’s arguments, see page 8-9, filed 8/11/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “An apparatus for operating an optical-reflector, the apparatus comprising: a housing; a case having an opening; a lens; an optical-reflector provided at a front of the lens and reflects a light toward the lens, the optical-reflector installed at a side toward the opening of the case; a carrier to which the optical-reflector is mounted, the carrier configured to rotate based on a first direction perpendicular to an optical axis or a second direction perpendicular to the first direction and the optical axis, the carrier located in front of the lens based on the optical axis, the carrier accommodated in the housing.” Therefore, in view of applicant’s claim amendment, SEOL is applied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 20180239161 A1) in view of Lee et al. (Hereinafter “Lee”) in the US Patent Application Publication Number US 20100239237 A1 and further in view of Jansen et al.  (Hereinafter “Jansen”) in the US Patent Application Publication Number US 5691965 A as set forth below. Applicant’s argument is now moot in view of the newly applied combination of references. See the rejection set forth below.

Applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a position control unit” in claim 1, and “a driving control unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 the recited “a position control unit” coupled with the functional language “to generate a position signal that is a signal about a current position of the carrier”.
In this application in claim 2 the recited “a driving control unit” coupled with the functional language “to control a position of the carrier using the position signal”.
All these limitations in claims 1, and 2 have no structural meaning and are considered a generic placeholder.

In the present application (PGPUB NO: US 20210247469 A1) discloses:
In Paragraph 46, “the position control unit is implemented as one chip or module together with at least one hall sensor among the plurality of hall sensors by means of SOC (System On Chip) or the like. In light of this, in the following description, the hall sensor and the position control unit will be referred to by the same reference sign.”
In Paragraph 109-110, “[0109] If the position signal is generated in the signal generating unit 220, the driving control unit 240 of the present disclosure accesses and reads information stored in the DB unit 230 and selects control value information corresponding to the position signal (S960).
[0110] If the control value information is selected as above, the driving control unit 240 of the present disclosure controls the power of magnitude and direction corresponding to the control value information to be applied to the corresponding driving coils 51, 52, thereby performing the OIS operation by the optical-reflector 121 (S970).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (Hereinafter “Seol”) in the US Patent Application Publication Number US 20180239161 A1 in view of Lee et al. (Hereinafter “Lee”) in the US Patent Application Publication Number US 20100239237 A1 and further in view of Jansen et al.  (Hereinafter “Jansen”) in the US Patent Application Publication Number US 5691965 A.

Regarding claim 1, Seol teaches an apparatus for operating an optical-reflector [110] in Figure 100 (an apparatus for driving an optical-reflector for OIS, which may ensure precise control of the optical-reflector in all directions for optical image stabilization; Paragraph [0011] Line 3-6; FIG. 1 is a diagram showing an overall configuration of an actuator 1000 to which an apparatus 100 for driving an optical-reflector for optical image stabilization (OIS) with a multi-axial structure; Paragraph [0032] Line 1-4; Figure 2), the apparatus [100] comprising:
a housing [1000] (Actuator 1000 as the housing as it houses the apparatus 100);
a case [170] having an opening (As shown in FIG. 2, the driving apparatus 100 of an embodiment of the present invention may include an optical-reflector 110, a support frame 120, a middle frame 130, a base frame 140, a first driving unit 150-1, a second driving unit 150-2, a circuit board 160 and a case 170; Paragraph [0048] Line 3-8; As shown in FIG. 2, the light of an exterior subject is input into the driving apparatus 100 of an embodiment of the present invention through an opening formed in the case 170 via the path Z1; Paragraph [0043] Line 1-7), 
a lens [210] in Figure 1 (a lens driving module 200 connected to the driving apparatus 100 and having a zoom lens 210; Paragraph [0033] Line 5-7);
an optical-reflector [110] provided at a front of the lens and reflects a light toward the lens [210] ([0043] As shown in FIG. 2, the light of an exterior subject is input into the driving apparatus 100 of an embodiment of the present invention through an opening formed in the case 170 via the path Z1, and the optical-reflector 110 of an embodiment of the present invention changes (refracts, reflects or the like) the path of the input light (to a Z-axial direction) so that the light is input to the lens 210; Paragraph [0043] Line 1-7), the optical-reflector [110] installed at a side toward the opening of the case [170] (Based on the example depicted in FIG. 2, the optical-reflector 110 of an embodiment of the present invention is installed toward the opening of the case 170 through which light is introduced at the driving apparatus 100, namely in a front direction along the Y-axial direction; Paragraph [0046] Line 1-5; Figure 2 shows that the optical-reflector [110] installed at a side toward the opening of the case [170]);
a carrier [120] to which the optical-reflector [110] is mounted (As shown in FIG. 2 or the like, the optical-reflector 110 is disposed on the support frame 120 which physically supports the optical-reflector 110. A first magnet 121 is mounted to the support frame 120 of an embodiment of the present invention, and a first groove rail 123 for guiding rotation in an X-axial direction is formed therein; Paragraph [0048] Line 1-6), 
the carrier [120] configured to rotate based on a first direction [x direction] perpendicular to an optical axis or a second direction perpendicular to the first direction and the optical axis ([0050] The support frame 120 of an embodiment of the present invention is installed to be capable of moving or rotating in an X-axial direction, which is one of two directions perpendicular to the optical axis on the basis of the middle frame 130, and as the support frame 120 moves or rotates, the optical-reflector 110 disposed on the support frame 120 physically moves together; Paragraph [0050] Line 1-8), 
the carrier [120] located in front of the lens [210] in Figure 1 based on the optical axis ([0043] As shown in FIG. 2, the light of an exterior subject is input into the driving apparatus 100 of an embodiment of the present invention through an opening formed in the case 170 via the path Z1, and the optical-reflector 110 of an embodiment of the present invention changes (refracts, reflects or the like) the path of the input light (to a Z-axial direction) so that the light is input to the lens 210; Paragraph [0043] Line 1-5; Figure 2 shows the carrier [120] located in front of the lens [210] in Figure 1 based on the optical axis), the carrier [120] accommodated in the housing [1000];
first and second magnets [121] [135] in Figure 2 (A first magnet 121 is mounted to the support frame 120; Paragraph [0048] Line 3-4; the middle frame 130 has a second magnet 135; Paragraph [0052] Line 8) provided to the carrier [120] [130] at different positions (Figure 2 shows frame 120 and 130 are opposite to each other and therefore the magnets are provided at different position);
a hall sensor [151] configured to output a first signal corresponding to the position of the first magnet [121] and configured to output a second signal corresponding to the position of the second magnet [135] (The circuit board 160 may include a hall sensor 151 for detecting a location of a magnet (or, a moving body having the magnet) by means of a hall effect. If the hall sensor 151 detects a location of a magnet, a driver (not shown) performs feed-back control so that a power of suitable intensity and direction corresponding to the location of the magnet is applied to the first coil 150-1; Paragraph [0071] Line 1-7);
a position control unit [150-1, 152] (first coil 150-1 and second coil 150-2 as the position control unit as the coils control the position) configured to generate a position signal that is a signal about a current position of the carrier [120] (As shown in FIGS. 3A and 3B, the first magnet 121 may be respectively provided at right and left sides of the support frame 120 to be symmetric with each other based on a central portion of the support frame 120 so that the horizontal balance of the support frame 120 (based on FIGS. 3A and 3B) is maintained and also the driving force for OIS may be more precisely implemented by the first coil 150-1 and the first magnet 121; Paragraph [0074] Line 1-5; The second coil 150-2 of an embodiment of the present invention generates an electromagnetic force to the second magnet 135 so that the middle frame 130 moves in a second direction (Y-axial direction) perpendicular to the first direction (X-axial direction), on the basis of the base frame 140, and by means of the electromagnetic force, the middle frame 130 of an embodiment of the present invention rotates in the second direction (Y-axial direction) based on the base frame 140; Paragraph [0080] Line 1-9).
Seol discloses one Hall sensor. 
However, Seol does not teach a first hall sensor configured to output a first signal corresponding to the position of the first magnet; a second hall sensor configured to output a second signal corresponding to the position of the second magnet.
Lee teaches a handshake correction apparatus for correcting an image shake caused by handshake (Paragraph [0003] Line 2-3; FIG. 1 is an exploded perspective view of a handshake correction apparatus 100; Paragraph [0035] Line 3-4)
a first hall sensor [111] configured to output a first signal corresponding to the position of the first magnet [131a] (The first Hall sensor 111 is disposed to face the first magnet 131a of which polarity is reversed along the first axis direction (the X-axis direction); Paragraph [0041] Line 10-12; the first Hall sensor 111 that detects displacement of the correction lens 120 in the first axis direction (the X-axis direction)(as the first signal); Paragraph [0041] Line 6-8; The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b; Paragraph [0039] Line 7-12); 
a second hall sensor [112a, 112b] configured to output a second signal corresponding to the position of the second magnet (The pair of the second Hall sensors 112a and 112b are disposed to face the second magnets 132a and 132b of which polarities are reversed along the second axis direction (the Y-axis direction); Paragraph [0041] Line 14-17; the second Hall sensors 112a and 112b that are disposed as a pair in order to detect displacement of the correction lens 120 in the second axis direction (the Y-axis direction) (As the second signal); Paragraph [0041] Line 8-11; The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b; Paragraph [0039] Line 7-12). The purpose of doing so is to sense a magnetic field change of the magnets, thereby detecting a displacement of the correction lens that moves together with the magnets, to improve control performance of the correction operation and, eventually, and to reduce deterioration of the control performance.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Seol in view of Lee, because Lee teaches to include a fist Hall sensor and a second Hall sensor senses a magnetic field change of the magnets, thereby detecting a displacement of the correction lens that moves together with the magnets (Paragraph [0039]), improves control performance of the correction operation and, eventually, and reduces deterioration of the control performance (paragraph [0006]).
The combination of Seol and Lee fails to teach that when the magnet have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals and when the magnet have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals.
Jansen teaches an actuator and an actuator unit which are of simple construction and which can produce rapid rotations of the magnet body with a comparatively low electric power (Column 2 Line 3-5), 
wherein when the first and second magnets have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals, and when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals (The actuator unit is characterized in that an actuator in accordance with the invention is used, the Hall sensors of the control system, in the stop positions of the magnet body, being disposed at opposite sides of a plane which contains the axis of rotation and is oriented transversely of one of the magnet poles, the control system comprising a matrix unit having a first input and a second input for signals issuing from the Hall sensors. The Hall sensors supply signals which depend on the perpendicular magnetic induction of the magnetic field at the location of the sensors. During rotation of the magnet body, which has a north pole and a south pole, signals are generated which vary sinusoidally in dependence upon the angle of rotation of the magnet body and which are shifted in phase relative to one another. Surprisingly, it has been found that adding and subtracting these signals results in signals which are measures of both the position and the positional error of the magnet body and which consequently enable the coil means to be controlled so as to obtain a desired position of the magnet body. It is to be noted that a matrix unit is to be understood to mean an arithmetic or adder/subtractor unit; Column 3 Line 46-67; Therefore the position control unit generates the position signal by doing the subtraction to the first and second signals, and when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals). The purpose of doing so is to generate a high initial torque on the magnet body, so that only a very short time is required to move the magnet body from the one stop position into the other stop position, to provide the low power consumption, to provide its construction compact and simple and to provide only a small overall height, to exhibit an at least substantially wholly uniform torque characteristic, as a result of which exactly defined rotations of the magnet body can be realized by means of a simple drive, to improve the drive efficiency.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Seol and Lee in view of Jansen, because Jansen teaches to generate the position signal by doing the subtraction to the first and second signals and to generate the position signal by doing the addition to the first and second signals generates a high initial torque on the magnet body, so that only a very short time is required to move the magnet body from the one stop position into the other stop position, provides the low power consumption, to provide its construction compact and simple and to provide only a small overall height (Column 2 Line 17-29), exhibits an at least substantially wholly uniform torque characteristic, as a result of which exactly defined rotations of the magnet body can be realized by means of a simple drive (Column 2 Line 60-63), improves the drive efficiency (Column 3 Line 29-30).


Regarding claim 2, Seol teaches an apparatus for controlling a position of an optical-reflector, further comprising:
a driving control unit [150-1, 150-2] configured to control a position of the carrier [120] using the position signal configured to control a position of the carrier [120] using the position signal ([0053] The first driving unit 150-1 of an embodiment of the present invention gives a driving force for moving the support frame 120 in an X-axial direction, the first driving unit 150-1 may be implemented using a coil which uses an electromagnetic force as a driving force; Paragraph [0053] Line 1-5; In this point of view, the second driving unit 150-2 serving as a component for giving a driving force to move the middle frame 130 in a Y-axial direction may also be implemented using a second coil 150-2, and in this case, a second magnet 135 for receiving the electromagnetic force generated by the second coil 150-2 is provided at the middle frame 130 of an embodiment of the present invention; Paragraph [0054] Line 1-7; Therefore, the driving coils as the driving unit control the position of the carrier). 

Regarding claim 3, Seol teaches an apparatus for controlling a position of an optical-reflector, wherein 
the first [121] in Figure 2 (A first magnet 121 is mounted to the support frame 120; Paragraph [0048] Line 3-4) and second magnets [135] (the middle frame 130 has a second magnet 135; Paragraph [0052] Line 8) are provided at surfaces opposite to each other based on the carrier [120] (Figure 2 shows that the first magnet and the second magnet are provided at surfaces opposite to each other based on the carrier [120] as frame 120 and 130 are opposite to each other and therefore the magnets are provided at surfaces 120, 130 opposite to each other based on the carrier [120]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866